         Case 1:19-cv-02316-RC Document 99-2 Filed 07/02/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   DAVID ALAN CARMICHAEL, et al.,

                         Plaintiffs,

                  v.                               Civil Action No. 19-2316 (RC)

  ANTONY J. BLINKEN, in his official
  capacity as Secretary of State, et al.,

                         Defendants.


                  DEFENDANTS’ STATEMENT OF MATERIAL FACTS
                   AS TO WHICH THERE IS NO GENUINE DISPUTE

       In accordance with Local Rule 7(h), Defendants respectfully submit the following

Statement of Material Facts as to Which There Is No Genuine Dispute.

       1.      Plaintiffs David Carmichael, Lawrence Lewis, and William Pakosz applied to

renew their passports in 2018, 2017, and 2018, respectively. See Declaration of Kristia N.

Watkins (attached hereto) ¶ 3.

       2.      In all three cases, the State Department (“Department”) denied the application or

revoked an erroneously issued passport because the Plaintiffs had failed to provide their social

security numbers as part of their passport applications. Watkins Decl. ¶ 3.

       3.      On January 20, 2021, the Court granted the Department’s motion for a voluntary

remand. See Minute Order dated Jan. 20, 2021.

       4.      The Department conducted a thorough review of Plaintiff’s prior passport

applications and submissions in the litigation and found the Plaintiffs had sincerely-held

religious beliefs that the Department could accommodate under the Religious Freedom

Restoration Act (“RFRA”). Watkins Decl. ¶ 5.
         Case 1:19-cv-02316-RC Document 99-2 Filed 07/02/21 Page 2 of 3




       5.      Additionally, the Department was satisfied with the citizenship and identity

evidence previously submitted by each Plaintiff. Watkins Decl. ¶ 5.

       6.      Accordingly, the Department provided instructions on how Mr. Lewis and Mr.

Pakosz could receive a passport, and issued Mr. Carmichael a passport valid until January 29,

2028, ten years from when his revoked passport had been issued in 2018. Watkins Decl. ¶ 5; see

Defs.’ March 5, 2021, Status Report (ECF No. 80).

       7.      On April 19, 2021, the Department mailed Mr. Lewis and Mr. Pakosz each a letter

explaining that the passport photographs they had submitted with their renewal applications were

no longer compliant with the Department’s requirement that passport photographs be taken

within the six months preceding the issue date. See Defs.’ Exhibit A (copies of letters to Lewis

and Pakosz).

       8.      Mr. Lewis and Mr. Pakosz each refused to voluntarily provide a new passport

photograph and the Department never received any updated photographs. Id.

       9.      Because Lewis and Pakoz failed to submit updated photographs, the Department

informed them that it could not process their passport application and denied their renewal

applications on that basis. Id.

       10.     The Department has notated in its records that it granted each Plaintiffs’ religious

accommodation request so that, in the event any of the Plaintiffs apply for a passport in the

future and request a religious accommodation to providing their social security numbers, the

Department will reference those notations when adjudicating any future passport applications.

Watkins Decl. ¶ 6.




                                                 2
        Case 1:19-cv-02316-RC Document 99-2 Filed 07/02/21 Page 3 of 3




Dated July 2, 2021            Respectfully submitted,

                              CHANNING D. PHILLIPS, D.C. Bar No. 415793
                              Acting United States Attorney

                              BRIAN F. HUDAK
                              Acting Chief, Civil Division

                              /s/ Christopher C. Hair
                              CHRISTOPHER C. HAIR, PA Bar No. 306656
                              Assistant United States Attorney
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              (202) 252-2541
                              Christopher.Hair@usdoj.gov

                              Counsel for Defendants




                                        3
